Citation Nr: 1214194	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  06-22 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to February 1968. 

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO), in which the RO concluded that new and material evidence had not been submitted to reopen the claim for service connection for PTSD.  

In August 2010 the Board reopened and remanded the claim for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets further delay in adjudicating the claim, after a review of the record the Board finds that additional development is required to assist the Veteran.

When the Veteran first filed a claim for service connection for PTSD in August 1998, he described an event that occurred between February and March 1968 during basic training at Fort Dix, New Jersey during which he was crawling under barb wire on a night infiltration training course when he observed men from Company E or Company C seem to raise up off the ground.  He stated that after the training exercise he learned that a pin on the tripod broke, causing the barrel to drop during firing and to injure men.

When the Veteran filed his present claim for service connection for PTSD in April 2001, he stated that during this exercise during basic training, the gun dropped and caused live rounds to injure men of Company E and kill approximately two men.  He added that he witnessed two bodies lift off the ground and come down hard to the ground.

Service personnel records indicate that the Veteran was assigned to Company T, 2nd Training Regiment, Fort Dix, New Jersey for basic training.  The RO submitted a request for information in December 2005, for a search to be conducted of the morning reports of Company T, 2nd Training Regiment, Fort Dix, New Jersey from February to March 1965.  The request sought remarks about two people being killed in a training accident.  The response was that the morning reports were searched, but no remarks were located.

In August 2010 the AMC submitted a request for a search to be conducted of the morning reports of Company E, 2nd Training Regiment, Fort Dix, New Jersey from February to March 1965.  The request sought remarks about two people being killed and others injured during a machine gun live fire exercise.  The response was that the morning reports of Company E were searched, but no remarks were located of the incident.  The Board notes that the AMC/RO has not requested a search of the morning reports for Company C, the company of the men who the Veteran alleged were injured in the basic training incident when he first described this event in 1998.  On remand, such development should be completed. 

If, and only if, a stressor is verified, then a VA examination should be conducted to determine whether the Veteran suffers from PTSD as a result of a verified stressor.  The Board notes that a May 1997 VA examination report reveals a diagnosis of PTSD, which the examiner related to an incident in which the Veteran was attacked (stabbed) and injured by a patient while working as a security guard.  During the examination, the Veteran described frequent nightmares about the attack by the patient and expressed feeling depressed about changes in his physical capacity due to injuries from the attack.  There was no mention of any in-service stressor at that time. 

Ongoing medical records should also be obtained.  See 38 U.S.C.A. § 5103A(c)  (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain mental health treatment records from the VA New York Harbor Healthcare System dating since July 2010.

2.  Attempt to verify the Veteran's claimed stressor involving two people killed and others injured from a 50 caliber machine gun during a training exercise through official sources.  Specifically, the morning reports of Company C, 2nd Training Regiment, Fort Dix, New Jersey, from February to March 1965 should be searched for remarks regarding such incident.

3.  Thereafter, if, and only if, an alleged stressor has been verified, the Veteran should be scheduled for a VA psychiatric examination to determine whether he has PTSD due to the verified in-service stressor(s).  The Veteran's claims file must be made available to and be reviewed by the examiner.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran suffers from PTSD as a result of a verified in-service stressor, or whether PTSD is a result of the post-service stabbing incident in which he was attacked while working as a security guard.  All tests deemed necessary, including psychological testing, should be performed and all findings should be reported in detail. 

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


